DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION ATTACHMENT TO PAPER NO. 20220217

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 01/31/2022. Claims 1-28 are currently pending.

Response to Arguments
Applicant’s argument, filed on 01/31/2022, with respect to the claims 1-28 have been fully considered and they are found not to be persuasive. 
Regarding claims 1, on page 9 second paragraph of remarks applicant argues that “In response, the Office Action states that these arguments are not persuasive, because "there is no indication [in the claims] that 1st and 2nd PRACH are different." Final Office Action, p. 30. Applicant respectfully disagrees. However, in the interests of advancing prosecution, Applicant has amended the independent claims to clarify that the first and second PRACH are indeed different. Therefore, Applicant maintains that the cited portions of Patel are deficient in this regard. Neither Yang nor Dimou are shown to cure these deficiencies”. Examiner respectfully disagrees. Amended features does not overcome the teachings of the prior art, for example, Yang, discloses receiving 
On page 9, third paragraph of remarks applicant argues that “Furthermore, Applicant submits that the proposed combination fails to disclose or suggest the limitation regarding PRACH preambles underscored above. The Office Action alleges that Patel discloses "wherein the first PRACH and the second PRACH each have an associated preamble," but concedes that it fails to disclose one PRACH preamble having a different length than the other PRACH preamble. Office Action, pp. 9-16. Dimou is introduced to allegedly cure this deficiency. Id. However, the cited portion merely discloses that a device selects a single PRACH preamble from a set of candidate PRACH preambles, and that "set may include candidate PRACH preambles of different lengths." Dimou, ,I 0049. This merely discusses the existence of preambles of different length. This fails to disclose or suggest a single wireless device that transmits via different first and second PRACHs, where the one PRACH preamble has a different length than the other PRACH preamble, as claimed. Yang is not shown to cure these deficiencies”. Examiner respectfully disagrees. The amended features “the second PRACH being different from the first PRACH” is very broad in meaning which can be interpreted in many different ways, as disclosed in paragraph [0049] of Dimou one PRACH preamble length having different length than the other PRACH preamble can also be interpreted as second PRACH being different from the first PRACH.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/17/2022